     Case 2:21-cv-00844-JAT--MTM Document 5 Filed 05/25/21 Page 1 of 3




 1   WO                                                                                     ASH

 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9    Raymond Moody,                                   No. CV 21-00844-PHX-JAT (MTM)
10                          Plaintiff,
11    v.                                               ORDER
12
      Unknown Party, et al.,
13
14                          Defendants.
15
16          On May 12, 2021, Plaintiff Raymond Moody, who is confined in the Arizona State
17   Prison Complex-Eyman, filed a pro se civil rights Complaint pursuant to 42 U.S.C. § 1983
18   (Doc. 1) and an Application to Proceed In Forma Pauperis (Doc. 2). Pursuant to 28 U.S.C.
19   § 1915(g), the Court will deny the Application to Proceed and will dismiss the Complaint
20   and this action without prejudice.
21   I.      Dismissal Pursuant to 28 U.S.C. § 1915(g)
22          A prisoner may not bring a civil action or appeal a civil judgment in forma pauperis
23   (“IFP”) if:
24                 the prisoner has, on 3 or more prior occasions, while
                   incarcerated or detained in any facility, brought an action or
25                 appeal in a court of the United States that was dismissed on the
26                 grounds that it is frivolous, malicious, or fails to state a claim
                   upon which relief may be granted, unless the prisoner is under
27                 imminent danger of serious physical injury.
28   28 U.S.C. § 1915(g).
     Case 2:21-cv-00844-JAT--MTM Document 5 Filed 05/25/21 Page 2 of 3




 1          “[Section] 1915(g) should be used to deny a prisoner’s IFP status only when, after
 2   careful evaluation of the order dismissing an action, and other relevant information, the
 3   district court determines that the action was dismissed because it was frivolous, malicious
 4   or failed to state a claim.” Andrews v. King, 398 F.3d 1113, 1121 (9th Cir. 2005). “In
 5   some instances, the district court docket records may be sufficient to show that a prior
 6   dismissal satisfies at least one of the criteria under § 1915(g) and therefore counts as a
 7   strike.” Id. at 1120.
 8          Three of Plaintiff’s prior actions or appeals qualify as “strikes” under § 1915(g):
 9                 (1)       Moody v. Phoenix Police Department, CV 14-00604-PHX-
                             NVW (LOA) (June 13, 2014 Judgment and Order dismissing
10
                             the Second Amended Complaint for failure to state a claim);
11
                   (2)       Moody v. Arizona Department of Corrections (Medical), CV
12                           16-01654-PHX-NVW (JZB) (June 2, 2016 Order dismissing
13                           the Complaint for failure to state a claim, with leave to amend,
                             and July 18, 2016 Judgment for failure to file amended
14                           complaint); and
15                 (3)       Moody v. Arizona Department of Corrections (Mental
16                           Health), CV 16-01870-PHX-NVW (JZB) (August 4, 2016
                             Judgment and Order dismissing the First Amended Complaint for
17                           failure to state a claim).
18          Therefore, Plaintiff may not bring a civil action without complete prepayment of the
19   $350.00 filing fee and $50.00 administrative fee unless he is in imminent danger of serious
20   physical injury. 28 U.S.C. § 1915(g).
21   II.    Imminent Danger
22          To meet the “imminent danger” requirement, the “threat or prison condition [must
23   be] real and proximate,” Ciarpaglini v. Saini, 352 F.3d 328, 330 (7th Cir. 2003) (quoting
24   Lewis v. Sullivan, 279 F.3d 526, 531 (7th Cir. 2002)), and the allegations must be “specific
25   or credible.” Kinnell v. Graves, 265 F.3d 1125, 1128 (10th Cir. 2001). “[T]he exception
26   applies if the complaint makes a plausible allegation that the prisoner faced ‘imminent
27   danger of serious physical injury’ at the time of filing.” Andrews v. Cervantes, 493 F.3d
28   1047, 1055 (9th Cir. 2007) (quoting § 1915(g)). Moreover, although a court considering a


                                                   -2-
     Case 2:21-cv-00844-JAT--MTM Document 5 Filed 05/25/21 Page 3 of 3




 1   motion to proceed in forma pauperis, “should not attempt to evaluate the seriousness of a
 2   plaintiff’s claims[, . . . ] it has never been the rule that courts must blindly accept a
 3   prisoner’s allegations of imminent danger.” Taylor v. Watkins, 623 F.3d 483, 485 (7th Cir.
 4   2010).
 5            “[T]he availability of the [imminent danger] exception turns on the conditions a
 6   prisoner faced at the time the complaint was filed, not some earlier or later time.” Andrews,
 7   493 F.3d at 1053. Claims concerning an “imminent danger of serious physical injury”
 8   cannot be triggered solely by complaints of past abuse. See Ashley v. Dilworth, 147 F.3d
 9   715, 717 (8th Cir. 1998); Luedtke v. Bertrand, 32 F. Supp. 2d 1074, 1077 (E.D. Wis. 1999).
10            Plaintiff’s two claims relate to his transfer from one cell to another, and the apparent
11   seizure of his “spiritual book” and “religion stuff.” These allegations do not show that
12   Plaintiff is in imminent danger of serious physical injury. Thus, the Court will deny
13   Plaintiff’s Application to Proceed In Forma Pauperis and will dismiss Plaintiff’s Complaint
14   and this action, without prejudice, pursuant to § 1915(g). If Plaintiff wishes to reassert
15   these claims in the future, he must prepay the entire $402.00 filing and administrative fees
16   when he files his action.
17   IT IS ORDERED:
18            (1)    Plaintiff’s Application to Proceed In Forma Pauperis (Doc. 2) is denied.
19            (2)    Plaintiff’s Complaint (Doc. 1) and this action are dismissed without
20   prejudice, pursuant to 28 U.S.C. § 1915(g). If Plaintiff wishes to reassert these claims in
21   the future, he must prepay the entire $400.00 filing and administrative fees when he files
22   his action.
23            (3)    The Clerk of Court must enter judgment accordingly and close this case.
24            Dated this 25th day of May, 2021.
25
26
27
28



                                                    -3-
